DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5 April 2022.
Applicant’s election of the invention of group I in the reply filed on 5 April 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1 and 7, it is unclear what is meant by “configured to maximize” or “determined to maximize”. It is unclear both what property of the device is sought to be “maximized” or the quantitative value of such property that would constitute being “maximized”.
With respect to claims 2-12, these claims are dependent on the above claims, and are rejected for the same reasons.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tylczynski et al. (“Low Temperature phase transition in γ-glycine single crystal Pyroelectric, piezoelectric, dielectric, and elastic properties”).
With respect to claim 1, Tylczynski et al. discloses a piezoelectric device (Section 2.4) comprising: a plurality of electrodes (Section 2.4); and an amino acid crystal coupled to the plurality of electrodes (Sections 1 and 2.4), wherein the geometry and the orientation of the amino acid crystal are configured to maximize the piezoelectric output of the device (Sections 1 and 2.4, wherein the “piezoelectric output” is “maximized”, based on the broadest reasonable interpretation of these terms).
With respect to claim 2, Tylczynski et al. discloses the piezoelectric device of Claim 1, wherein the amino acid crystal comprises glycine (Sections 1 and 2.4).
With respect to claim 3, Tylczynski et al. discloses the piezoelectric device of Claim 2, wherein the amino acid crystal comprises βglycine (Section 1, wherein β glycine is included as an alternate embodiment).
With respect to claim 4, Tylczynski et al. discloses the piezoelectric device of Claim 2, wherein the amino acid crystal comprises γ glycine (Sections 1 and 2.4).
With respect to claim 7, Tylczynski et al. discloses the piezoelectric device of Claim 1, wherein the orientation of the amino acid crystal is configured to make electrical contact with the plurality of electrodes along those crystallographic axes which have been determined to maximize the output of the device (Sections 1 and 2.4, wherein the “output” is “maximized”, based on the broadest reasonable interpretation of these terms).
With respect to claim 8, Tylczynski et al. discloses the piezoelectric device of Claim 1.  The language “wherein the geometry of the amino acid crystal and the orientation of the amino acid crystal are determined from piezoelectric coefficients predicted by a quantum mechanical calculation performed on the amino acid crystal” does not include any structural features of the claim and only refers to the process by which the composition is determined. It has been held that where a claimed product is the same as or obvious over a product of the prior art, the claimed product is unpatentable even if the prior product was made by a different process (In re Thorpe, 2227 USPQ 964).
With respect to claim 9, Tylczynski et al. discloses the piezoelectric device of Claim 8. The language “wherein the quantum mechanical calculation is based on Density Functional Theory (DFT)” does not include any structural features of the claim and only refers to the process by which the composition is determined. It has been held that where a claimed product is the same as or obvious over a product of the prior art, the claimed product is unpatentable even if the prior product was made by a different process (In re Thorpe, 2227 USPQ 964).
With respect to claim  10, Tylczynski et al. discloses an electromechanical transducer comprising the piezoelectric device of claim 1 (Section 2.4).
With respect to claim 11, Tylczynski et al. discloses a sensor comprising the piezoelectric device of claim 1 (Section 2.4).
With respect to claim 12, Tylczynski et al. discloses an energy harvester comprising the piezoelectric device of claim 1 (Section 2.4, wherein the sensor “harvests” energy in that it generates voltages from applied stimuli when it being used for measurement).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tylczynski et al. in view of Lemanov et al. (“Piezoelectric Properties of Crystals of Some Protein Aminoacids and Their Relate Compounds”).
With respect to claim 5, Tylczynski et al. discloses an energy harvester comprising the piezoelectric device of claim 1.
Tylczynski et al. does not disclose that the amino acid crystal comprises a crystal selected from the group of nineteen L-amino acid crystals or the racemic crystal DL-Alanine.
Lemanov et al. teaches a piezoelectric device in which the amino acid crystal comprises a crystal selected from the group of nineteen L-amino acid crystals or the racemic crystal DL-Alanine (Table 1).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the amino acid materials of Lemanov et al. with the piezoelectric device of Tylczynski et al. for the benefit of improving the thermal properties of the piezoelectric material (Abstract of Lemanov et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837